internal_revenue_service department of the treasury number info release date index number washington dc person to contact telephone number refer reply to cc p si br 8-genin156740-02 date dear i am responding to your facsimile transmission dated date as supplemented by a second facsimile dated date your inquiry relates to the federal air transportation taxes you ask whether the internal_revenue_service allows airlines to keep certain fees and taxes collected from the person paying for air transportation when that person does not use the air transportation specifically your inquiry focuses on the passenger facilities charge pfc the zip tax identified by you as a pproximately dollar_figure as government security for airport used and the tax imposed by sec_4261 of the internal_revenue_code regarding the pfc and the zip tax the irs has no regulatory authority over these charges and no authority over airlines concerning their collection or disposition thus we are unable to respond to this portion of your inquiry regarding the tax imposed by sec_4261 we provide the following information sec_4261 imposes an excise_tax of percent of the amount_paid for the taxable_transportation of persons generally taxable_transportation is transportation beginning and ending in the united_states or in those parts of canada and mexico not more than miles from the continental_united_states see sec_4262 under sec_4261 the tax is paid_by the person making the payment for the taxable_transportation the person receiving the payment subject_to tax collects the tax and remits the tax to the government see sec_4291 thus a collector may not retain amounts collected as tax as stated above the sec_4261 tax applies to amounts paid for taxable_transportation the fact that a person does not use the air transportation does not retroactively render the payment as being made for something other than taxable_transportation thus if a person pays an amount for taxable_transportation where the ticket is nonrefundable and then fails to use the transportation that person has not made an overpayment_of_tax and is not entitled to a refund of the excise_tax paid conversely if the ticket is refundable and the person that fails to use the transportation receives a refund of the amount_paid for the transportation an overpayment of the excise_tax has been made and the person that paid the tax is entitled to a refund in such a circumstance the collector may refund the tax paid sec_6415 but may not be forced to do so if the collector elects not to refund the tax paid along with the amount_paid for the transportation the person must seek a refund from the irs 109_f3d_349 7th cir however amounts collected as tax and remitted to the government may not be refunded to the collector nor may the collector take those amounts as a credit without showing that the tax has been refunded to the person from whom it was collected or obtaining the consent of that person sec_6415 thus a collector may not retain the sec_4261 tax where the person making the payment subject_to tax does not use the transportation if you have any questions please contact me at sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch
